Citation Nr: 0815625	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-36 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for poliomyelitis/post 
polio syndrome/infantile paralysis.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1968 
to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005, rating decision of the 
Department of Veterans Affairs (VA), Phoenix, Regional Office 
(RO), that denied the claim of entitlement to service 
connection for poliomyelitis, but granted a claim of 
entitlement to service connection for post-traumatic stress 
disorder, assigning a 30 percent disability rating, effective 
from the date of the veteran's claim, August 16, 2005.  The 
veteran perfected appeals as to the denial of service 
connection for poliomyelitis, and the rating assigned to 
post-traumatic stress disorder.  

In January 2008, the veteran testified at a travel Board 
hearing at the RO before the undersigned Veterans' Law Judge.  
The transcript of that hearing has been associated with the 
claims file.  

In March 2008, pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c), the veteran's motion to advance his claim on the 
Board's docket was granted.  


FINDINGS OF FACT

1.  The probative and competent evidence of record 
establishes that the veteran's pre-existing poliomyelitis was 
aggravated during service beyond its natural progression, and 
that current residuals of poliomyelitis cannot be 
satisfactorily dissassociated from active service.  

2.  Since the date of the current claim for service 
connection, the veteran's service-connected post-traumatic 
stress disorder, which is manifested by frequent intrusive 
thoughts, occasional nightmares, hypervigilant behavior in a 
public setting, exaggerated startle response in specific 
situations, a history of fleeting suicidal ideation, but with 
recent and remote memories intact, is shown to be productive 
of no more than mild to moderate occupational and social 
impairment, with difficulty in establishing and maintaining 
effective work and social relationships.  His post-traumatic 
stress disorder has not been shown to be productive of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; and/or disturbances of 
motivation and mood.  


CONCLUSIONS OF LAW

1.  Poliomyelitis/post-polio syndrome was aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2007).

2.  The criteria for a disability rating in excess of 30 
percent for post-traumatic stress disorder have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.125-4.130, Diagnostic 
Codes 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2005, and post-adjudicatory notice 
by letter dated in March 2006.  

The notice provided did not address the specific rating 
criteria that is pertinent to the appellant's claim of 
service connection for poliomyelitis; regardless, such error 
was harmless given that service connection is being granted 
for that disorder.  

For an increased-rating claim such as the one at issue 
pertaining to post-traumatic stress disorder, VA must, at a 
minimum, notify a claimant that, (1) to substantiate an 
increased-rating claim, the evidence must demonstrate "a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life" and (2) that if an increase in the disability is 
found, the rating will be assigned by applying the relevant 
Diagnostic Codes (DC) based on "the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life."  The notice must also provide 
examples of the types of medical and lay evidence that may be 
obtained or submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

The veteran's claim for an increased rating for post-
traumatic stress disorder is based upon the grant and initial 
rating of that disorder, and as such, neither the September 
2005 nor the March 2006 letter, addressed all of the 
foregoing requirements outlined in Vazquez-Flores, noted 
above.  The veteran was notified that his claim of service 
connection for post-traumatic stress disorder was awarded 
with an effective date of August 16, 2005, the date of his 
claim, and a 30 percent rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a). 

The December 2005 and September 2006 letters, however, did 
explain that VA was responsible for (1) requesting records 
from Federal agencies, (2) assisting in obtaining private 
records or evidence necessary to support his claim, and (3) 
providing a medical examination if necessary.  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489.  Moreover, at the January 2008 
hearing before the Board and in an April 2008, Appellant 
Brief, the veteran and his representative expressed actual 
knowledge of the pertinent rating criteria in arguing that 
that it has been satisfied.  It is thus concluded that 
although the appellant received inadequate preadjudicatory 
notice, the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained the service medical records, VA and private 
post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran the opportunity to 
give testimony before the  Board, and provided the veteran 
with pertinent medical examinations for the purpose of 
evaluating the severity of his service-connected post-
traumatic stress disorder.  Although he was not provided an 
examination regarding his claim of service connection for 
poliomyelitis, given that this is a complete grant of the 
benefit sought, the failure to provide such examination 
clearly represents harmless error.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file.  VA does not 
have the resources, and is under no duty to perform a fishing 
expedition for putative evidence based upon unsupported 
allegations.  VA has substantially complied with the notice 
and assistance requirements and the veteran is not prejudiced 
by a decision on the claims at this time.

Service Connection for Poliomyelitis

The veteran argues that he had poliomyelitis when he was a 
child and that this pre-existing disability was permanently 
aggravated by the physical hardships associated with his 
combat service in the Republic of Vietnam.  He claims that he 
had informed the draft board of his disability when he was 
drafted into the Army, but they ignored him, and subsequently 
the Army erroneously found him fit for service.  He believes 
that service connection for poliomyelitis should be granted 
on the basis of aggravation.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after 
discharge is required to support a claim of service 
connection. 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 38 
C.F.R. § 3.303(b).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

Based on review of the evidence, the Board finds that the 
evidence supports the veteran's claim of entitlement to 
service connection for poliomyelitis by way of aggravation.

Private medical treatment records document the diagnosis of 
infantile paralysis in 1947 and the subsequent treatment of 
the veteran in 1953 (at age 5) for infantile 
paralysis/poliomyelitis.  Treatment records through 1957 
reflected good progress with improved posture and 
strengthening of the feet, and a recommendation to continue 
exercises for the feet and back.  

A December 1967 Local Draft Board Record of Induction noted 
that the veteran's physical defects included an unverified 
curvature of the spine, polio, and rheumatic fever.  

The veteran's January 1968 service induction "Report of 
Medical History" noted that the veteran reported having had 
a history of scarlet fever, rheumatic fever, bone, joint or 
other deformity, recurrent back pain, foot trouble, and 
infantile paralysis.  The examiner noted that rheumatic fever 
and infantile paralysis had no residual paralysis, and that 
the veteran's recurrent back pain was due to the curvature of 
the spine.  The induction examination report noted a history 
of curvature of the spine, normal finding on clinical 
evaluation of the spine, and a conclusion that the veteran 
was qualified for service.  

Given that the foregoing defects, infirmities, or disorders 
(particularly infantile paralysis) were noted at entrance, 
the veteran is not presumed to have been sound at entrance.  
In order to be granted service connection for a pre-existing 
condition there needs to be evidence of worsening of the pre-
existing disease.  As stated above, a preexisting disease 
will be presumed to have been aggravated by military service 
when there is an increase in disability during such service, 
unless there is a specific finding that the increase is due 
to the natural progress of the disease.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  

The threshold question for consideration is whether there is 
medical evidence, or in certain circumstances, lay evidence 
of an in-service increase in disability or aggravation of the 
pre-existing poliomyelitis.  The veteran's service medical 
records provide no indication of the complaints, treatment, 
or diagnosis of poliomyelitis or any associated back or foot 
complaints in service.  Upon separation examination in 
December 1969, the veteran once again reported having had a 
history of scarlet fever, rheumatic fever, bone, joint or 
other deformity, recurrent back pain, foot trouble, and 
infantile paralysis.  The clinical evaluation of the 
veteran's systems, including his spine, produced normal 
findings.   

Although there is no evidence showing complaint, treatment, 
or diagnosis in service for the claimed disorder, there is 
evidence establishing that the veteran was engaged in combat.  
Specifically, his DD Form 214 indicates that he is in receipt 
of the Combat Infantryman's Badge (CIB) and Bronze Star based 
upon his service in the Republic of Vietnam during the 
Vietnam War era.  

The Board notes that 38 U.S.C.A. § 1154(b) (West 2002) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in 
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2005).  

The veteran has presented both written and oral testimony in 
the context of VA and private treatment for post-polio 
syndrome, and in the course of the January 2008 Board 
hearing.  In a November 2005 medical statement from VA 
physician, Robert L. Ruff, M.D., PhD., it was noted that the 
veteran had told Dr. Ruff that during military service, he 
was "part of mortar support group, which meant that he had 
to carry heavy mortar components such as the barrel, stand, 
ammunition, and sandbags in battle and in preparation for 
battle."  Dr. Ruff noted further that the veteran informed 
him that he "first experienced low back pain during basic 
training and that his pain continued during his military 
service," although the veteran did not recall seeking 
medical attention during service.  In a September 2007 
medical statement from Allen Hassan, M.D., J.D., A.B.F.P., it 
was noted that the veteran had told Dr. Hassan in a face-to-
face interview that he had sustained "considerable trauma to 
his spine" in service, particularly when carrying mortar 
devices, filling sandbags, and other duties as a mortar man.  
At the January 2008 hearing before the Board, the veteran 
testified that his back hurt during most of his service, but 
he refrained from seeking treatment because he was told that 
if he did, he would be accused of being absent without leave 
(AWOL) and would be sent to Fort Leavenworth.  The veteran 
testified further that the separation examination was on 
Christmas Eve, and there were no doctors in the facilities, 
only a corpsman, so they were told what to fill out on their 
forms.  The veteran testified further that his back condition 
was "way worse" after service and continued to deteriorate.  
The veteran's allegations regarding his back in service are 
deemed credible.  Moreover, based upon the veteran's status 
as a participant in combat, his lay evidence of the inservice 
incurrence of back pain is accepted as consistent with the 
circumstances of his service.  

It must be noted, however, that the presumption afforded 
under 38 U.S.C.A. § 1154(b) addresses only the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and does not address the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Thus, this provision does not presumptively establish service 
connection for a combat veteran; rather, it relaxes the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, supra.

Consequently, the dispositive question for consideration is 
whether there is medical evidence of a nexus between an in-
service injury or disease and the current disability.  In 
other words, is there competent medical evidence showing that 
the veteran's current post-polio syndrome disability is 
related to the back pathology that he reportedly experienced 
during his period of combat-related service.  The Board finds 
that the evidence clearly supports the finding that the 
veteran's current post-poliomyelitis disorder is 
etiologically related to the in-service pathology credibly 
reported by the appellant as a combat veteran.  

Specifically, the Board recognizes the November 2005 medical 
statement from VA physician, Dr. Ruff, and the September 2007 
medical statement from Dr. Hassan, noted above.  In his 
statement, Dr. Ruff provided a detailed review of the 
veteran's medical history, including his pre-service 
diagnosis of poliomyelitis, his combat service during the 
Vietnam War, and his current medical status of severe spinal 
canal osteoarthritis.  In Dr. Ruff's opinion, the veteran's 
"progressive inability to walk results from static motor 
weakness due to prior polio superimposed with progressive 
vertebral column osteoarthritis."  Dr. Ruff offered the 
belief that "the heavy activity that [the veteran] 
experienced during military service contributed to his 
progressive spinal canal osteoarthritis."  

In his September 2007 statement, Dr. Hassan also provided a 
detailed review of the veteran's medical history, including 
his pre-service diagnosis of poliomyelitis, his combat 
service during the Vietnam War, and his current medical 
status.  Dr. Hassan opined that a "patient with 
poliomyelitis history should not be inducted into the armed 
forces" and that the veteran was over stressed during his 
military service causing increased weakness in the lower 
extremities, pain, arthritic condition, scoliosis."  Dr. 
Hassan concluded that the veteran's poliomyelitis, "though 
not incurred in Vietnam, was aggravated by his extremely 
stressful service and heavy labor position as a mortar man in 
the most horrific year of the Vietnam War."  He went on to 
write that "this is one of those cases whereby the [veteran] 
should not have been inducted into the military since all the 
medical literature, even at that time, was against straining 
and stressing the residual anterior horn cells an motor units 
required for ambulation.  If there is any question as to 
causation, causation must fall in favor of the veteran 
claimant."

The Board has reviewed the entire body of evidence, including 
the service medical records, VA examination reports, private 
treatment records, the veteran's written and oral statements, 
the foregoing supporting medical opinions, and the statements 
of the veteran's representative.  In this case, the Board 
must find that competent medical evidence or opinion has been 
entered into the record which links or relates current post-
polio pathology to the veteran's period of active service by 
way of aggravation of a pre-existing disease.  Significantly, 
there are no medical opinions to the contrary.  

Based upon the foregoing analysis, the Board finds that the 
probative and competent evidence of record establishes that 
the current poliomyelitis pathology cannot satisfactorily be 
dissociated from active service.  Essentially, the three 
elements of service connection outlined in Hickson have been 
satisfied.  As the supportive evidence outweighs the negative 
evidence, the Board concludes service connection for the 
claimed disorder, poliomyelitis/post-polio syndrome, is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  

Post-Traumatic Stress Disorder 
Increased Rating Analysis

The veteran and his representative argue that the veteran's 
service-connected post-traumatic stress disorder is more 
disabling than that represented by a 30 percent disability 
rating.  They argue that the VA examiner who examined the 
veteran for the purpose of the evaluation of his post-
traumatic stress disorder erroneously attributed the 
veteran's unemployment to his physical disabilities, when in 
fact, the veteran had a multitude of short-lived jobs since 
service because of his mental disorder.  The veteran has 
stated that he does not seek regular treatment for his post-
traumatic stress disorder because of the distances involved 
in seeking such treatment.  The veteran and his 
representative believe that a 50 percent disability rating is 
warranted.  

The veteran was separated from service in December 1969.  In 
August 2005, he filed a claim for service connection for 
several disabilities, including post-traumatic stress 
disorder.   

In October 2005, the veteran was afforded a VA psychiatric 
examination for the purpose of determining whether the 
veteran has post-traumatic stress disorder that is related to 
service, and if so, its severity.  In the report of the 
examination, the VA examiner noted that the veteran's claims 
file had been reviewed.  The veteran's military history was 
outlined, reflecting his receipt of the Combat Infantryman's 
Badge, and thus, apparent exposure to combat stressors.  In 
terms of the history of the veteran's post-traumatic stress 
disorder, the veteran reported 1 or 2 visits for mental 
health treatment but discontinuance after his physical health 
problems became significantly more serious.  The veteran 
reported intrusive thoughts and some numbing.  It was noted 
that the veteran's sleep was satisfactory, interrupted only 
by his back condition.  He reported nightmares of combat 
stressors accompanied by night sweats once every two weeks.  
He also reported frequent intrusive thoughts.  The veteran 
noted that although he had a history of temper outbursts in 
the past, he was now able to control his anger and 
irritability.  The veteran also reported hypervigilant 
behavior, exaggerated startle response, and some fleeting 
suicidal ideation, although he stated that he never got 
serious about it.  

In terms of personal history, it was noted that the veteran 
had been married twice and twice divorced.  At the time of 
the examination, he had a significant other that he had been 
with for 4 years, but the veteran noted that they were 
breaking up because she claimed that the veteran did not 
treat her very well, referring to verbal irritability.  The 
veteran was noted to have 3 children from his first marriage 
but does not maintain a relationship with them.  He has 3 
children from his second marriage and does have contact with 
two of them.  It was also noted that he had occasional 
contact with two surviving siblings.  

In regard to occupation, it was noted that the veteran was 
not gainfully employed due to the residuals of polio, 
precluding, according to the examiner, mental health 
symptomatology in the work setting.  

It was noted that the veteran managed his own personal 
hygiene and grooming, and that his appearance at the 
examination was neat, clean, and casual.  He was noted to 
live in an "RV resort" and to participate in social 
activities there about twice weekly.  The veteran reported no 
alcohol use, but that he does smoke a pipe and cigarettes.  

Upon examination, the veteran's immediate and recent memories 
were satisfactory, and his remote memory was good.  
Subjectively, he complained of short-term memory problems 
that he ascribed to side effects of the medication 
Gabapentin.  The veteran was oriented in all spheres.  His 
speech was normal as to volume, and somewhat rapid as to 
rate.  Thought process production was spontaneous, sometimes 
overabundant with detail.  Continuity of thought contained 
considerable rambling, but the veteran could be goal directed 
and relevant when refocused by the examiner.  Thought content 
contained no suicidal or homicidal ideations.  There were no 
delusions, ideas of reference, or feelings of unreality.  The 
veteran's abstract ability was satisfactory and his 
concentration was intact.  His mood, as evaluated by the 
examiner, was anxious, although his range of affect was 
broad.  The veteran was said to use humor to help relieve 
anxiety.  He was alert, responsive, and cooperative.  The 
veteran's judgement was good, but his insight was poor.  

Following examination, the diagnosis on Axis I was post-
traumatic stress disorder.  The Global Assessment of 
Functioning (GAF) assigned was 55.  In terms of stated 
objective findings, the examiner noted that the veteran's 
post-traumatic stress disorder symptomatology was in the 
moderate range, as reflected by a GAF score in the 51 to 60 
decile.  

In a December 2005, rating decision, based upon the foregoing 
examination, service connection was granted for post-
traumatic stress disorder and assigned a 30 percent 
disability rating, effective from the date of the veteran's 
claim, August 16, 2005.  The veteran perfected an appeal as 
to the rating assigned.  

As indicated above, the veteran has not sought treatment for 
his post-traumatic stress disorder since filing the current 
claim.  Consequently, the only objective medical evidence 
that relates to the severity of that disorder since for the 
time frame in question is contained in the March 2005 VA 
psychiatric examination detailed above.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
C.F.R. § 4.14. 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  This holding has been modified in that separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007) .

The veteran's post-traumatic stress disorder is rated under 
38 C.F.R. § 4.130, Diagnostic Codes 9411, which provides that 
a 30 percent disability rating is for assignment when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent disability rating is for assignment for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is for assignment for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is for assignment for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

It is first noted that in the October 2005 VA examination, 
the veteran was shown to have presented with a GAF of 55.  
Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score ranging from 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See 38 C.F.R. 
§ 4.130 [incorporating by reference VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for 
rating purposes].

Although the Board has taken the foregoing GAF score fully 
into consideration in this decision, it is not conclusively 
dispositive as to the veteran's level of impairment.  It is 
merely a part of a whole body of evidence that must be and 
has been considered in arriving at a decision.  
Notwithstanding, as detailed below, the October 2005 VA 
examination appears to reflect in the veteran behavior that 
approaches the 55 GAF score enumerated above, but which 
represents no more than moderate symptomatology.  Based upon 
the evidence as a whole, the Board finds that the veteran's 
disability picture from post-traumatic stress disorder most 
nearly approximates the criteria for the currently assigned 
30 percent rating.  

The veteran's service-connected post-traumatic stress 
disorder has been shown on objective examination to be 
manifested by frequent intrusive thoughts, occasional 
nightmares, hypervigilant behavior in a public setting, 
exaggerated startle response in specific situations, a 
history of fleeting suicidal ideation, but with recent and 
remote memories intact.  This symptomatology can not be 
considered as being productive of any more than moderate 
occupational and social impairment, with difficulty in 
establishing and maintaining effective work and social 
relationships.  This equates to the depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events) that are the hallmarks of the 30 
percent rating currently assigned.  What has not been shown, 
however, is the approximation of the criteria for the higher 
50 percent disability rating.  

Specifically, the veteran's service-connected post-traumatic 
stress disorder has not been shown to be productive of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and/or disturbances of motivation and mood.

On objective examination, the veteran was reported to be 
neat, clean, and casual, with normal speech and the use of 
humor to relieve anxiety.  His mood was anxious, but his 
range of affect was broad.  These behavior patterns do not 
equate or even approach a flattened affect.  The veteran's 
speech was normal as to volume, although somewhat rapid as to 
rate.  Although his continuity of thought contained 
considerable rambling, the veteran was said to be goal 
directed and relevant when refocused.  This precludes the 
presence of circumstantial, circumlocutory, or stereotyped 
speech.  Panic attacks were not reported by the veteran thus 
the presence of panic attacks more than once a week was 
clearly not evident.  The veteran's judgment was good, and 
his thought process was spontaneous.  He was goal directed 
and relevant at least when refocused by the examiner.  His 
abstract ability was satisfactory and his concentration was 
intact.  In an industrial setting, such factors would never 
equate to difficulty in understanding complex commands.  The 
VA examiner specifically described the veteran's judgement as 
good, which would certainly be indicative of the absence of 
impaired judgment.  Regarding disturbances of motivation and 
mood, it is again noteworthy that examiners have described 
the veteran as having a broad range of affect, with the use 
of humor to relieve anxiety; moreover, the veteran's lack of 
motivation has never been put into issue.  Finally, the VA 
examination report provides ample documentation of the 
veteran's ability, of establishing and maintaining effective 
work and social relationships despite his post-traumatic 
stress disorder.  At the time of the examination he had 
enjoyed a 4 year relationship with a significant other, 
relationships with two siblings and two of his children, and 
enjoyed social activities in his neighborhood twice a week.  

These symptoms most closely approximate the criteria for the 
currently assigned 30 percent rating (noted above), and even 
when resolving reasonable doubt in the veteran's favor, the 
Board finds that no more than a 30 percent rating is 
warranted.

Noting that suicidal ideation is one of the indices of a 70 
percent rating, the Board acknowledges the veteran's report 
of a history of "fleeting suicidal ideation."  In this 
case, however, the veteran's suicidal ideation was 
specifically described as "fleeting," with no indication of 
follow up on the ideation.  Significantly, suicidal and 
homicidal ideation were reported by history, and not in terms 
of present upon objective examination.  

The Board has considered the potential for the assignment of 
separate, or "staged" ratings for separate periods of time 
since the veteran filed his claim for service connection for 
his post-traumatic stress disorder in August 2005.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Given that the findings of 
the October 2005 examination represent the only objective 
medical evidence in the record since the veteran filed his 
claim, it must be concluded that the veteran has not 
exhibited the requisite symptomatology for a rating greater 
than 30 percent during any portion of the time period at 
issue.

In summary, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
30 percent for the veteran's post-traumatic stress disorder 
for any period of time since the filing of his claim.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability" is indicated. 38 C.F.R. § 3.321 (b)(1).  An 
extraschedular rating is warranted when there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings - up to 100 percent 
-- are provided when symptoms of a mental disorder cause 
greater social and industrial impairment.  But, as is noted 
above, the medical evidence does not show that such symptoms 
are present in this case.  

Further, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for post-traumatic stress disorder.  
Furthermore, the post-traumatic stress disorder has not been 
shown by objective evidence to have had such an unusual 
impact on employment as to render impractical the application 
of regular schedular standards.  Since factors connoting an 
unusual or exceptional disability picture are not shown, 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.  


ORDER

Entitlement to service connection for poliomyelitis/post 
polio syndrome/infantile paralysis is granted.  

Entitlement to an initial disability evaluation in excess of 
30 percent for service-connected post-traumatic stress 
disorder is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


